                                            USC"'.; ~WNY
                                            DOCUMENT
UNITED STATES DISTRICT COURT                ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK               DOC#            ,
                                                      -....ol::L#---~
                                            DATE FILED:
KEVIN BALDWIN,

                    Plaintiff,            19cv8923 {JGK)

          - against -                     ORDER

BLACKGROUND-INTERSCOPE RECORDS, LLC
et al.,

                    Defendants.

JOHN G. KOELTL, District Judge:

     The parties should advise the Court about the status of

this case by February 14, 2020.

SO ORDERED.

Dated:    New York, New York
          January 31, 2020

                                  United States District Judge
